Citation Nr: 1818470	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  07-12 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to a total disability rating based upon individual unemployability by reason of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York (Agency of Original Jurisdiction (AOJ)), which granted service connection for 13 disabilities, including bilateral hearing loss, assigning the disability a noncompensable rating effective January 1, 2005.

This case has a complicated procedural history, which was laid out in detail in the August 2016 remand. Therefore, the Board will not repeat that procedural history in this decision.

In August 2016, the Board remanded the case to the AOJ. Specifically, the Board directed the AOJ to refer the claims for bilateral hearing loss and TDIU to the Director of Compensation Service for consideration of extraschedular ratings.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is not shown to have been so exceptional or unusual as to render impractical the application of the regular schedular standards for rating the disability.

2. The Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU.

3. Taken in the light most favorable to the Veteran, the evidence shows that the Veteran's service-connected disabilities have rendered her unable to secure and follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1. The criteria for a compensable rating for bilateral hearing loss, on an extraschedular basis, have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.321, 4.85, Diagnostic Code 6100 (2017).

2. The criteria for entitlement to TDIU, on an extraschedular basis, have been met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Advise and Assist

The Board notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). A review of the record does not disclose that the Veteran and her representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

Entitlement to an initial compensable rating, on an extraschedular basis, for bilateral hearing loss.

The Veteran seeks a compensable rating for service-connected bilateral hearing loss. Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under the applicable criteria, ratings for hearing loss are determined in accordance with the testing results obtained on audiological evaluation. Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per seconds. To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect. 38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher numeral. 38 C.F.R. § 4.86

Here, a final Board decision has found that the Veteran did not meet the schedular criteria for a compensable rating for hearing loss. Thus, the only matter remaining for consideration is whether a compensable for bilateral hearing loss is warranted on an extra-schedular basis. However, considering the pertinent evidence of record in light of the above, the Board finds that a higher, extra-schedular rating for bilateral hearing loss must be denied.

VA's rating schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). Under those circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria. 38 C.F.R. § 3.321(b)(1). According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. Id.; see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R § 3.321(b)(1). 

An April 2005 VA audiological examination report shows that the Veteran reported difficulty hearing "low tones." 

A January 2008 treatment record from Keller Army Community Hospital (Keller) shows that at audiogram was performed, but it depicts the pure tone thresholds exhibited by the Veteran on graph interpreted in decibels for each frequency depicted in the audiogram. Word recognition scores were noted to be "good" bilaterally. The diagnosis was moderate rising to mild sensorineural hearing loss from 1.5 kHz to kHz in both ears. VA post-service treatment records show that the Veteran was fitted for hearing aids in April 2008 and given a television amplifier. 

An April 2009 VA audiological examination report showed that the Veteran complained of progressive hearing problem. She had the most difficulty when people spoke to her from across the room and when watching television. She wore hearing aids intermittently as they produced feedback. The examiner advised the Veteran to have the hearing aids reprogrammed. Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 100 percent in the left ear. The diagnosis was moderate bilateral high frequency sensorineural hearing loss. The examiner noted that the Veteran's hearing loss had significant effect on her occupation, but no effect on her usual daily activities.

May 2009 VA treatment record shows that the Veteran was given remote control that transmits audio signals wirelessly to her hearing aids. follow-up record dated later that month shows that the Veteran was hearing "good."

In an April 2012 statement, the Veteran argued that her hearing tests did not reflect her functional impairment with activities of daily living explaining that she had "difficulty in certain situations where [she was] unable to completely hear a person whose voice intonations [were] at a certain pitch."  She reported that her hearing difficulties were not relieved with use of hearing aids, her remote control, and visual devices.

As instructed in the June 2010 Remand, the AMC obtained an interpretation of the January 2008 audiogram. The audiologist diagnosed mid-frequency moderate sensorineural type hearing loss in the 1500 to 4000 Hz frequency range. He noted that speech recognition was 100 percent in both ears. However, he stated that the speech testing for this test cannot be used for rating purposes because the audiogram contains no evidence that the speech recognition scores were obtained with recorded Maryland CNC word list.

In accordance with the Board's August 2016 remand and provisions of 38 C.F.R. § 3.321(b), the AOJ obtained an opinion from VA's Director of Compensation Service (Director) as to the matter of the Veteran's entitlement to a higher, extra-schedular rating for bilateral hearing loss. In a January 2017 Advisory Opinion, the Director determined that, "[i]n this case, no unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical" under Thun v. Peake, 22 Vet. App. 111 (2008). The Director further explained that, based on a review of the record, the evidence did not reveal entitlement to an evaluation in excess of the assigned noncompensable disability rating, as the rating adequately contemplated the Veteran's level of bilateral hearing loss. Id. 

The Board notes that the Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision. Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration). After the Court's Memorandum Decision issued in November 2015, the Court issued a decision in Doucette v. Shulkin, 28 Vet. App. 366 (2017) which held that the schedular rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech in the everyday work environment, and the Veteran has not alleged any unusual symptoms not contemplated in the schedular rating. As the Veteran does not manifest any functional impairment beyond that contemplated by the schedular criteria, the Veteran does not meet the criteria for an extraschedular rating. Thun v. Peake, 22 Vet. App. 111, 114 (2008). Thus, the claim for extraschedular consideration is denied.



Entitlement to TDIU, on an extraschular basis.

TDIU is authorized for any disability or combination of disabilities where the schedular rating is less than total, and the claimant is unable to secure and maintain substantially gainful employment because of the severity of service-connected disabilities. If there is only one such disability, it must be rated as at least 60 percent. If two or more disabilities, at least one must be rated as at least 40 percent disabling, with sufficient additional service-connected disability to bring the combined rating to 70 percent. 38 C.F.R. §§ 4.15, 4.16(a). Disabilities from a common cause are considered one disability when determining if minimum rating requirements are met. If a claimant does not meet the minimum rating requirements of 38 C.F.R. § 4.16(a) for TDIU on a schedular basis, he can still establish a TDIU on an extraschedular basis. An extraschedular rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards. Id. 

For a TDIU, the critical question is whether the Veteran's service-connected disabilities alone are sufficient to cause unemployability, not any nonservice-connected condition. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Other factors that may receive consideration include his employment history, level of education and vocational attainment. See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance. Rather, it must remand the claim to the AOJ for referral to the Director. See Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009). The Board did so in this case in August 2016. The AOJ referred the claim for an extraschedular TDIU to the Director. In a January 2017 Advisory Opinion, the Director denied entitlement to an extraschedular TDIU, and the AOJ continued the denial in a supplemental statement of the case dated in December 2017. As noted above, the Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision. Wages, 27 Vet. App. at 238-39. 

The Veteran is service connected for splenectomy residuals at 20 percent; hepatitis C at 20 percent; left knee degenerative joint disease (DJD) rated at 10 percent; lumbar DJD and degenerative disc disease rated at 10 percent; tinnitus rated at 10 percent; ulcerative colitis rated at 10 percent; stress urinary incontinence rated at 10 percent; right knee patellofemoral syndrome at 10 percent; and left shoulder pain, right elbow strain, bilateral hearing loss, allergic rhinitis, hemorrhoids, and breast fibroids all at 0 percent. The combined evaluation is 70 percent based on the rating schedule. 

Upon review of the evidence of record and after resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disabilities prevented her ability to secure substantial gainful employment and an extraschedular TDIU is warranted for the period on appeal. 

Throughout the appeal period, the evidence demonstrates that the Veteran's service-connected disabilities preclude the Veteran's participation in occupations that involve physical work. The question in this case is whether the Veteran was capable of performing sedentary employment. It is significant that the Veteran has a college education, and that her primary prior work experience was as a public affairs officer and a director of marketing. 

The Veteran has been provided with numerous VA examinations to address whether her service-connected disabilities render her unemployable and the VA examiners found that she was capable of performing sedentary employment. 

In the November 2017 Advisory Opinion, the Director accurately detailed the medical evidence as:

VA exam in April 2005 showed the Veteran reporting a history of lumbar pain. Objective findings revealed a range of motion to 80 degrees flexion, 30 extension, and 30 each for right and left lateral flexion and rotation. Absent was evidence of tenderness, reflex, motor, or sensory deficit, nor muscle atrophy. In April of 2009 VA exam showed the Veteran reporting hearing loss and tinnitus. Puretone readings revealed 45 dB left and 42 right with speech recognition at 94 percent right and 100 left. In January 2012 a VA medical opinion stated mid-frequency moderate sensorineural type hearing loss. Thresholds were normal in both ears. Pure tone average was 40 dB HL in both ears. Acoustic immittance tests indicated normal middle-ear function in both ears. Speech recognition was excellent (100%). Knees exam revealed a range of motion from 0 to 140 bilaterally. The diagnosis was traumatic DJD. Lumbar range of motion was 80 degrees of flexion, 30 degrees each for extension and right and left lateral flexion and rotation with tenderness noted. Absent was evidence of ankylosis, motor, reflex or sensory deficit in an otherwise normal exam. VA exam of May 2009 showed a diagnosis of controlled ulcerative colitis. Chronic hepatitis C was diagnosed along with a history of rectal hemorrhoids. Status post splenectomy was diagnosed as well. All exam results were within normal limits. In September 2010 VA examinations revealed hepatitis C and allergic rhinitis having no significant effects on occupational activity. VA exam of January 2013 indicated right elbow and left shoulder have no occupational impact. In April 2015 VA opinion showed that hepatitis C did not preclude occupational activity.

The Director found that these conditions did not warrant extraschedular TDIU. The Director stated that "based on the totality of evidence of record, extra-schedular entitlement to TDIU is not shown due to due to service connected disabilities, nor was there was any collective impact, or that the rating schedule was shown to be inadequate at any time. The Veteran's conditions were shown to have no occupational impact based on examination results from April 2005." 

In May 2016, the Veteran was evaluated by E. C., a private vocational expert. The vocational expert reviewed the Veteran's claims file and employment history. He addressed the previous VA findings that the Veteran was capable of sedentary employment. The vocational expert stated that the Dictionary of Occupational Titles provided a definition of "sedentary" employment as follows:

Exerting up to 10 pounds of force occasionally (Occasionally: activity or condition exists up to 1/3 of the time) and/or a negligible amount of force frequently (Frequently: activity or condition exists from 1/3 to 2/3 of the tme) to lift, carry, push, pull, or otherwise move objects, including the human body. Sedentary work involves sitting most of the time, but may involve walking or standing for brief periods of time. Jobs are sedentary if walking and standing are required only occasionally and all other sedentary criteria are met.

The vocational expert also stated that "in addition to the requirements noted in the definition above, sedentary work also requires that a worker sustain focus and attention, attend to work tasks and remain free from distraction, cannot take unscheduled breaks, attend work on a regular basis, and produce a certain, minimal amount of work on the job." He found that, due to the Veteran's disabilities, she could not meet these requirements. He stated that the Veteran's sleep impairment due to back pain, knee conditions, difficulty walking or standing for prolonged periods, the need to stretch after sitting, and fatigue due to Hepatitis C, all affected her ability to perform sedentary work as defined above. For these reasons, he opined that the Veteran was more likely than not completely disabled from the workforce as a result of her service connected conditions. 

The vocational expert noted that:

Veteran's last full time job required a lot of sitting and standing which constantly distracted the Veteran by her physical need to get up and stretch to the point where she couldn't complete her assigned work quickly enough. This time off task would not be tolerated in a competitive work environment...In addition, the Veteran suffers from interrupted sleep due to pain (noted in 4/9/09 C&P exam for Spine) and fatigue due to hepatitis C and ulcerative colitis (noted in the 1/9/13 C&P exam for Hepatitis and 5/5/09 C&P for Intestines, respectively). Daily fatigue would prevent the Veteran from meeting the productivity level and focus required of all work, including sedentary work.

The vocational expert indicated that the Veteran's service-connected disabilities and subsequent limitations have resulted in an inability to attend to basic work functions and resulted in her being unable to maintain gainful employment. The expert also noted that "the totality of her service-connected conditions alone render her unemployable."

The Board finds that the probative value of the VA examinations is less than that of the May 2016 vocational evaluation, with December 2017 addendum, submitted by the Veteran's representative. While the November 2017 Director's opinion is well-reasoned and detailed, the use of a single medical opinion from 2005 renders it of little probative value. See Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009). Additionally, the vocational evaluation provided by the Veteran provided definitions of what constituted sedentary employment and thoroughly explained why the Veteran's service-connected disabilities precluded such work. Notably, any sedentary employment must also be "substantially gainful" employment and there is no opinion of any specific vocation the Veteran could perform which could earn her above poverty level.

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). In the instant case, the evidence indicates that it is as at least in equipoise whether the Veteran would have been precluded from any sedentary work solely due to her service-connected disabilities during the appeal period. After resolving the benefit of the doubt in favor of the Veteran, an extraschedular TDIU is warranted.


ORDER

Entitlement to an initial compensable rating, on an extraschedular basis, for bilateral hearing loss is denied.

Entitlement to TDIU, on an extraschedular basis, is granted.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


